ELLIS, Judge.
We issued a rule to show cause why this appeal should not be dismissed for failure by the appellant to file an appeal bond.
Final judgment was signed on October 12, 1976, and notice of judgment was forwarded to all parties on the same day. No appeal bond has been filed, although more than five months have now elapsed since the date of the judgment.
We are therefore without jurisdiction of the appeal. See Articles 2087 and 2088, Code of Civil Procedure.
The appeal is therefore dismissed at appellant’s cost.
APPEAL DISMISSED.